         Case: 3:21-cv-00108-MPM-RP Doc #: 1 Filed: 05/25/21 1 of 3 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

    SCOTT DELANO WHITAKER                                                                PLAINTIFF

    v.                                                                 3:21cv108-MPM-RP
                                                     CIVIL ACTION NO. ___________________

    PRINCIPAL LIFE INSURANCE
    COMPANY, JOHN DOES I-X AND
    ROE CORPORATIONS I-X                                                             DEFENDANTS


                                     NOTICE OF REMOVAL

         PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §1446(a), Principal Life Insurance

Company (hereinafter "Principal Life") hereby removes the civil action styled Scott Delano

Whitaker v. Principal Life Insurance Company, John Does I-X and Roe Corporations I-X, from

the Circuit Court of Lafayette County, Mississippi, Cause No. L21-089 to the United States District

Court for the Northern District of Mississippi, Oxford Division. The removal of this action is

based on the following:

         1.     On March 11, 2021, Plaintiff filed his Complaint against Principal Life

("Complaint") in the Circuit Court of Lafayette County, Mississippi (the "Action").                 The

Complaint seeks recovery of more than $352,000.00. The nature of this Action is more fully stated

in the Complaint, a copy of which is attached as Exhibit A.1 This Court has jurisdiction over this

proceeding pursuant to 28 U.S.C. §1332.

         2.     Principal Life was served with a copy of the summons and complaint on April 27,

2021. See Exhibit A. This Notice of Removal is filed within thirty days after initial receipt by

Principal Life of the Complaint and is timely pursuant to 28 U.S.C. 1446(b).



1
In accordance with 28 U.S.C. §1446(a), a copy of all process, pleadings, and orders served on Principal
Life are attached as Exhibit A.
        Case: 3:21-cv-00108-MPM-RP Doc #: 1 Filed: 05/25/21 2 of 3 PageID #: 2




       3.      As required by 28 U.S.C. 1441(a), the Circuit Court for Lafayette County,

Mississippi lies within the district and division of this Court.

       4.      Removal is proper on the basis of diversity jurisdiction pursuant to 28 U.S.C.

§1332. There is diversity jurisdiction in this Court because there is complete diversity of

citizenship between Principal Life and Plaintiff, and more than $75,000 is in controversy,

exclusive of interest and costs. See 28 U.S.C. §1332.

       5.      Plaintiff is an adult resident of Mississippi. See Complaint, p.1, ¶1 and Exhibit A.

Plaintiff remains, upon information and belief, a resident of Mississippi.

       6.      At the time of the filing of the Complaint, Defendant Principal Life was an Iowa

corporation with its principal place of business in Iowa and remains an Iowa corporation with its

principal place of business in Iowa.

       7.      Because the Plaintiff is not a citizen of any state of which any Defendant is also a

citizen, complete diversity exists. See 28 U.S.C. §1332(a)(1).

       8.      The amount in controversy exceeds the sum of or value of $75,000. In his

Complaint, Plaintiff seeks to recover $352,000 as compensatory damages. See Complaint, p. 3 ¶

5. Since complete diversity exists and the amount in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs, the United States District Court for the Northern District

of Mississippi has original jurisdiction pursuant to 28 U.S.C. § 1332.

       9.      For the reasons described above, Principal Life respectfully requests that this Court

proceed with this matter as if it had been originally filed herein. Principal Life further requests

any other relief to which it may be justly entitled.




                                                  2
        Case: 3:21-cv-00108-MPM-RP Doc #: 1 Filed: 05/25/21 3 of 3 PageID #: 3




       10.     Pursuant to 28 U.S.C. § 1446(d), Plaintiff is being provided with written notice of

removal, and a copy of this Notice of Removal is being filed with the Clerk of the Circuit Court

of Lafayette County, Mississippi.

       11.     Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings and orders served

upon Principal Life are attached hereto as Exhibit A.

       12.     Pursuant to Local Rule 5(b), a copy of the entire state court record in the format

required by the Administrative Procedures for Electronic Case Filing for this district will be filed

within 14 days.

       13.     Nothing in this Notice of Removal shall be interpreted as a waiver or

relinquishment of Principal Life’s rights to assert any defense or affirmative matter including, but

not limited to, any defense outlined in Rule 12 of the Mississippi or Federal Rules of Civil

Procedure as well as any other defense which may be available to it pursuant to any state or federal

case law or statute.

       RESPECTFULLY SUBMITTED, this the 25th day of May, 2021.

                                              PRINCIPAL LIFE INSURANCE COMPANY



                                              By: /s/ Clint Pentecost
                                                      Clint Pentecost


William Clinton Pentecost (MSB #99841)
Baker Donelson Bearman Caldwell & Berkowitz, PC
One Eastover Center
100 Vision Drive, Suite 400
Jackson, MS 39211
Telephone: (601) 351-2400
Facsimile: (601) 351-2424
cpentecost@bakerdonelson.com




                                                 3
